UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4235


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID JACKSON, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:10-cr-00374-MBS-1)


Submitted:   July 15, 2011                 Decided:   August 26, 2011


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Robert C. Jendron, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David     Jackson,    Jr.,             appeals     his     conviction        and

seventy-month sentence imposed after he pled guilty to one count

of unarmed bank robbery, in violation of 18 U.S.C. § 2113(a)

(2006).     Jackson’s sole argument on appeal is that the district

court failed to set forth sufficient reasons to establish it

made an individualized assessment before imposing his sentence,

in light of the relevant 18 U.S.C.A. § 3553(a) (West 2000 &

Supp.   2010)   factors    and    the      reasons        discussed       in    Jackson’s

motion for a below-Guidelines sentence.                       We affirm the district

court’s judgment.

            Because     Jackson       requested          a     sentence        below     his

Guidelines range, his claim was properly preserved, and this

court reviews it for reasonableness under an abuse of discretion

standard,    reversing    “unless      .       .    .   the    error   was     harmless.”

United States v. Lynn, 592 F.3d 572, 576, 578 (4th Cir. 2010)

(“By drawing arguments from § 3553 for a sentence different than

the   one   ultimately    imposed,         an      aggrieved     party    sufficiently

alerts the district court of its responsibility to render an

individualized explanation addressing those arguments, and thus

preserves its claim.”).

            In evaluating the sentencing court’s explanation of a

selected    sentence,     we   have     consistently            held    that     while    a

district court must consider the statutory factors and explain

                                           2
its sentence, it need not explicitly discuss every factor on the

record, particularly when the court imposes a sentence within a

properly     calculated    Guidelines             range.      See    United        States    v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                           But, at the same

time, the district court “must make an individualized assessment

based on the facts presented.”                    Gall v. United States, 552 U.S.

38, 50 (2007).        The district court must state the individualized

reasons      that    justify     the    sentence,          even     when    sentencing       a

defendant within the Guidelines range.                       Rita v. United States,

551 U.S. 338, 356–57 (2007).

              In United States v. Carter, 564 F.3d 325 (4th Cir.

2009), we held that while the individualized assessment of each

defendant need not be elaborate or lengthy, it must provide a

rationale      tailored    to     the    particular          case     at    hand     and     be

adequate to permit appellate review.                   564 F.3d at 330.              Thus, a

conclusory statement that a specific sentence is the proper one

does not satisfy the district court’s responsibilities.                               Id. at

328–29.      In addition, we cannot presume that the district court

adopted      the    arguments    of     one   of     the    parties        while    imposing

sentence;      an    appellate    court       may    not     guess    at     the    district

court's rationale.         Id. at 329–30.                  This court may, however,

look    to    the    district     court’s         lengthy     discussion       with,        and

questioning of, defense counsel as evidence that the district

court     understood      the    defendant’s          arguments        for     a     reduced

                                              3
sentence and had reasons for rejecting those arguments.                            See

Rita, 551 U.S. at 344-45, 358-59.

            In this case, the district court made clear during

Jackson’s    sentencing         hearing   that      it   considered        counsel’s

arguments    for    a    below-Guidelines     sentence,      explicitly        stating

that it had considered counsel’s arguments and making clear from

questions posed to the probation officer and defense counsel

throughout the hearing that it considered counsel’s arguments.

The district court also sufficiently explained the reasons for

Jackson’s    seventy-month        sentence,     explicitly        noting    that   it

adopted the presentence investigation report’s findings as the

reasons    for   Jackson’s      sentence,     and   citing     several     § 3553(a)

factors     it     found      relevant,   including      the      seriousness      of

Jackson’s offense, the need to deter him from criminal conduct

and provide him with necessary drug counseling and mental health

treatment,       and     to    provide    restitution        to    the     financial

institution he robbed.

            Because the sentencing transcript makes clear that the

district    court       “considered   counsel’s      arguments      for    a    below-

Guidelines sentence but had reasoned bases for exercising its

own legal decisionmaking authority” to impose a sentence at the

bottom of Jackson’s Guidelines range, United States v. Engle,

592 F.3d 495, 500 (4th Cir.) (quoting Rita v. United States,

551 U.S. 338, 356 (2007)), cert. denied, 131 S. Ct. 165 (2010),

                                          4
we affirm the district court’s judgment.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                        AFFIRMED




                                  5